Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 7, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on April 7, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2–5, 8–11, and 14–17 are now amended.
Claims 2–19 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 2–19 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067969 A1 (hereafter “Archibong”) in view of U.S. Patent Application Publication No. 2014/0208367 A1 (hereafter “DeWeese”), and further in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”). The Applicant’s amendments to the claims have been considered together with its traversal of the rejection, but respectfully, the Examiner is not persuaded that the amendment overcomes this ground of rejection.
The present Response adds new features to each of the independent claims that were not previously claimed (see Response 10–11 (highlighting the newly recited features with bold italic text)), and contends that at least Archibong is deficient as to those features. (See Response 13–14). However, the Examiner respectfully submits that there are other portions of Archibong, not previously quoted or cited, which do in fact teach the elements alleged to be missing. Specifically, in paragraphs 97–99, Archibong discloses the same mechanism introduced by this amendment, whereby “friend 101a may send a message to user 101 . . . inviting user 101 to watch ‘Lone Survivor’ that friend 101a is currently watching.” Archibong ¶ 99. Consequently, “social networking system 160 may determine that a friend of user 101 has shared the show ‘Lone Survivor’ with user 101,” subsequently allowing the two friends to watch the show together remotely, Archibong ¶ 97, and then the method proceeds as described before, i.e., “social area 1140 includes social content from social networking system 160 indicating that Friend A and two other friends of user 101 are currently watching the show being viewed by user 101.” Archibong ¶ 131.
Therefore, in view of the forgoing and the reasons presented in the fulsome rejection below, the claims stand rejected, and the Applicant’s request for an allowance (Response 16) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 2, 8, and 14 for having the following informalities: 
(1) The phrase “identifying, to the first user of the first user device, media content currently being viewed by connections of the first user that includes receiving an indication that a second user using a second device has shared a second media content item with the first user of the first user device” is syntactically incorrect, because the word “includes” refers back to the media content, which does not make sense in the context of an indication that the second user provides. In other words, the claim currently says that the media content includes the second user’s indication rather than the identification of the media content, when that is clearly not what the media content is disclosed as including.
The Examiner recommends one of the following options to correct the problem:
Option I.	identifying, to the first user of the first user device, media content currently being viewed by connections of the first user in response to receiving an indication that a second user using a second device has shared a second media content item with the first user of the first user device;

Option II.	identifying, to the first user of the first user device, media content currently being viewed by connections of the first user, including a second media content item 

Option III.	presenting [[identifying]], to the first user of the first user device, an indication of media content currently being viewed by connections of the first user 
(2) The phrase “determining, for the first user using the first user device and the second user using the second device that is one of the connections of the first user of the first user device via a social networking service” is overinclusive of the reference-back terminology for the first and second user, making the claim difficult to read and making the step difficult to understand in the context of the limitation where it is recited. We already know from earlier in the claim that the first user is using the first device, that the second user is using the second device, and that the second user is one of the connections of the first user of the first device. Also, the use of the indefinite article in front of the second recitation of the social networking service raises ambiguity as to whether there is a second social networking service.
It should be amended to read: 
determining, for the first user 
Claims 8 and 14 have the same informalities, and are subject to the same objection and suggestions for the same reasons.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 3, 9, and 15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose “determining that the first user of the first user device is authorized to submit messages in connection with the second media content item,” specifically. The specification’s disclosure of the aforementioned determination is limited to solely determining whether the two users are allowed to communicate with one another irrespective of any particular media content item. See Spec. ¶ 69 (“In some embodiments, confirmation by the first user that notifications from the second user are allowed to be presented may be requested (e.g., via a user interface requesting confirmation of a relationship between the first user and the second user, and/or in any other suitable manner) before notifications are presented.”). 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 2–19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067969 A1 (hereafter “Archibong”) in view of U.S. Patent Application Publication No. 2014/0208367 A1 (hereafter “DeWeese”), and further in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”).
Claim 2
Archibong teaches a method for facilitating user interactions while watching media content, comprising:
causing a first media content item to be presented to a first user on a first user device;
“Method 1000 may begin at step 1010, where a broadcast video stream is received at a social TV dongle from a content source using a first interface” and “viewed on a TV such as TV 830.” Archibong ¶ 123.
identifying, to the first user of the first user device, media content currently being viewed by connections of the first user 
“At step 1020, social content is received by the social TV dongle from a social-networking system such as social networking system 160 using a second interface . . . . In some embodiments, the social content is related to a social graph such as social graph 300. In some embodiments, the social content is filtered to include only social content that is relevant to what is currently being viewed on a TV such as TV 830.” Archibong ¶ 124. 
that includes receiving an indication that a second user using a second device has shared a second media content item with the first user of the first user device;
Still referring to the social graph mentioned above, “friend 101a may send a message to user 101 . . . inviting user 101 to watch ‘Lone Survivor’ that friend 101a is currently watching.” Archibong ¶ 99. Consequently, “social networking system 160 may determine that a friend of user 101 has shared the show ‘Lone Survivor’ with user 101.” Archibong ¶ 97.
determining, for the first user using the first user device and the second user using the second device that is one of the connections of the first user of the first user device via a social networking service, that the second media content shared by the second user using the second user device is being presented on the first user device and the second user device;
“If user 101 has authorized social networking system 160 to directly control his STB based on content shared by his friends, social networking system 160 may send instructions to the STB of user 101 to view the show ‘Lone Survivor.’ This may include, for example, tuning to the appropriate channel to view ‘Lone Survivor.’” Archibong ¶ 97. The dongle then responds to this newly tuned channel on the screen in the same way that it would respond to any other content currently being presented: as shown in FIG. 11, “social area 1140 includes social content from social networking system 160 indicating that Friend A and two other friends of user 101 are currently watching the show being viewed by user 101.” Archibong ¶ 131. It should be understood that an indication “that Friend A and two other friends of user 101 are currently watching the show being viewed by user 101” suggests and/or inherently includes making a determination that the user and his friends are both watching the same show.
in response to determining that the second media content item shared by the second user using the second user device is being presented on the first user device and the second user device, causing a communication interface to be presented on the first user device in connection with the presentation of the second media content item on the first user device, 
At steps 1030–1040, the video stream is modified to include the above-described social content, and forwarded to the display. Archibong ¶¶ 125–126.
wherein the communication interface includes an indication that indicates the second user of the second user device has started to watch the second media content item 
 “In the illustrated embodiment of FIG. 11, for example, social area 1140 includes social content from social networking system 160 indicating that Friend A and two other friends of user 101 are currently watching the show being viewed by user 101.” Archibong ¶ 131.
and a selectable input to start a video chat between the first user device and the second user device while users of the first user device and the second user device are both watching the second media content item; 
 “In operation, when user 101 selects a program to view on TV 830 . . . user 101 may be presented with options to join various chat rooms such as a general lobby for the particular series, chat rooms for specific seasons or episodes of a particular series, and private chat rooms.” Archibong ¶ 220. “In some embodiments, user 101 may participate in a video chat about the current show being viewed.” Archibong ¶ 226.
receiving, from the first user device, a message received via the communication interface presented in connection with the presentation of the second media content item on the first user device;
In general, chat messages from both friends 101a-e and other users who are not friends of user 101 may be received while in one of the chat rooms. See Archibong ¶ 220. 
determining whether the received message is to be presented on the presentation of the second media content item on the second user device;
“Social networking system 160 may determine what chat message to display in chat area 2310 on TV 830 using preferences from user 101 (e.g., user 101 indicates only to display chat messages of friend, friends of friends, chat messages according to likes, etc.), connections to user 101 in social graph 300, or any other appropriate method.” Archibong ¶ 223.
in response to determining that the received message is to be presented, causing the received message to be presented on the second user device 
“Because user 101 may not want to view every chat message on TV 830 about the current program being viewed, social networking system 160 may cause only chat messages of friends 101a-e of user 101 to be displayed in chat area 2310 on TV 830. For example, as illustrated in FIG. 23, only the chat message from Friend A of user 101 is displayed in chat area 2310 on TV 830 of user 101.” Archibong ¶ 223.
as an overlay on the presentation of the second media content item on the second user device;
“To create modified video stream 860, some embodiments of social TV dongle 810 overlay social content 870 from social networking system 160. For example, social TV dongle 810 may receive video stream 850 associated with a TV show via an HDMI cable from content source 820. Social TV dongle 810 may overlay social content 870 on top of video stream 850 according to instructions received from social networking system 160 before outputting modified video stream 860 to TV 830. As a result, user 101 may be able to view social content 870 from social networking system 160 on TV 830 while watching the TV show.” Archibong ¶ 111. Consequently, as shown in FIG. 23, “[c]hat area 2310 may be any shape, size, or transparency and may be located in any location on the screen of TV 830.” Archibong ¶ 222.

“For example, webcam 970 coupled to social TV dongle 810 may capture video of user 101 as he is watching a particular show. At the same time, other webcams 970 may capture video of other users watching the particular show. Social networking system 160 may then display the videos of each user in small boxes within chat area 2310 on TV 830.” Archibong ¶ 226.
receiving, from the first user device, an indication of a third media content item;
“FIG. 25 illustrates embodiments in which a playlist 2510 for content to be viewed on TV 830 is generated and presented to one or more users 101.” Archibong ¶ 233. To generate the playlist, “a combined plurality of recommended viewing content is determined” based on the users’ interests. Archibong ¶ 265. The claimed “third media content item” corresponds to any one of the content items in the combined plurality of recommended viewing content.
in response to receiving the indication of the third media content item, causing the third media content item to be added to a queue of media content items;
“As a specific example, if the users and their mutual friends have recently discussed the topic ‘weddings’ on social networking system 160, then playlist 2510 may include TV shows or movies about weddings.” Archibong ¶ 234.
in response to determining that presentation of the second media content item has finished, causing the third media content item to be presented on the first user device and the second user device
“In certain embodiments, playlist 2510 is a list of one or more movies, TV shows, or other content to be viewed on TV 830.” Archibong ¶ 234. Accordingly, as is the conventional behavior for playlists, “the combined plurality of recommended viewing content is presented to the first and second users.” Archibong ¶ 266.
Archibong does not appear to explicitly disclose closing the communication interface and video chat to be closed at the conclusion of the second media content item.
DeWeese, however, teaches a method for facilitating user interactions while watching media content, comprising both the aforementioned features and several other overlapping features, including:
causing a communication interface to be presented on the first user device in connection with the presentation of the second media content item on the first user device, wherein the communication interface includes
 “Television program 202 may be displayed in region 203 of display screen 200, while a chat room region 206 may be displayed simultaneously in the lower portion of display screen 200.” DeWeese ¶ 96.
a video chat between the first user device and the second user device while users of the first user device and second user device are both watching the second media content item;
“Participants of the audio chat may also send in live video images (e.g. of themselves) as in video chat.” DeWeese ¶ 104. 
receiving, from the first user device, a message received via the communication interface presented in connection with the presentation of the second media content item on the first user device;
“Participants in the chat room send chat messages,” DeWeese ¶ 96, which messages may be composed via the “cursor 212” section. DeWeese ¶ 97.
determining whether the received message is to be presented on the presentation of the second media content item on the second user device;
DeWeese determines whether or not to present a message at all, e.g., depending the identity of the sender or the content of the message. See DeWeese ¶¶ 98–99. 
in response to determining that the received message is to be presented, causing the received message to be presented on the second user device as an overlay on the presentation of the second media content item on the second user device;
“Any suitable arrangement may be used to display chat messages and television programming simultaneously. For example, chat room region 206 may be displayed as an opaque or translucent overlay of television program 202. Participants in the chat room send chat messages which appear in region 206.” DeWeese ¶ 96.
in response to determining that presentation of the third media content item has finished, causing the communication interface and the video chat to be closed.
“A chat room may terminate at the end of the program.” DeWeese ¶ 100. Note that while DeWeese is referring to the same program as before, Archibong already teaches the person of ordinary skill in the art to provide a queue of from media content items, rather than merely one. DeWeese’s concept of ending the chat room together with the end of a program is universally applicable to any content that a plurality of users remotely watch together.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention—a person who already knew all of the features in Archibong’s disclosure—to merely copy DeWeese’s known technique of ending the chatting experience at the end of a program. One would have been motivated to improve Archibong’s known method and device by copying DeWeese’s technique because automatically closing the chat room would be more convenient than having the user manually close the chat room when he is finished engaging with the content.
Despite DeWeese and Archibong’s general disclosure of a user input to enter a chatroom and a general ability to enrich the chatroom with video chat, neither reference appears to directly anticipate an input that is specific to video chats, such that in response to determining that the selectable input to start the video chat has been selected on the first user device, a video chat between the first user device and the second user device—assuming the broadest reasonable interpretation of “selectable input” is limited to the selectable input 276 button illustrated at FIG. 2C of the Applicant’s disclosure.
 Cholkar, however, teaches yet another method for facilitating user interactions while watching media content, comprising:
causing a communication interface to be presented on the first user device in connection with the presentation of the second media content item on the first user device, 
As shown in FIG. 7, a conversation toolbar 308 is presented with the presentation of the shared screen or file 702. See Cholkar FIG. 7; and ¶¶ 65 and 47.
wherein the communication interface includes a selectable input to start a video chat between the first user device and the second user device . . . in response to determining that the selectable input to start the video chat has been selected on the first user device, initiating a video chat between the first user device and the second user device; 
“[T]he operating user may select an object 604 on the toolbar 308 to escalate a voice only conversation to a voice and video conversation.” Cholkar ¶ 58.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to tie Archibong and/or DeWeese’s video chat feature to a specific selectable input, such as object 604 of Cholkar’s toolbar 308. One would have been motivated to copy Cholkar’s button object 604 when implementing Archibong and DeWeese’s video features because the video button enhances users’ privacy, e.g., by preventing the video from starting until users indicate that they are ready to be seen on camera.
Claim 3
Archibong, as combined with DeWeese and Cholkar, teaches the method of claim 2, wherein: 
the communication interface is presented on the first user device in response to determining that the first user of the first user device is authorized to submit messages in connection with the second media content item.
“FIG. 5 conceptually illustrates a cycle of sharing of watched video content. At authorization phase 501,” prior to being able to use any other part of Archibong’s software, “a particular user 101 authenticates her social networking user identifier with a device 404 or 405 on which she wishes to browse or view content.” Archibong ¶ 89.
Claim 4
Archibong, as combined with DeWeese and Cholkar, teaches the method of claim 2, further comprising:
receiving a plurality of messages via a plurality of communication interfaces received via a plurality of user devices other than the first user device and the second user device; and
In general, chat messages from both friends 101a-e and other users who are not friends of user 101 may be received while in one of the chat rooms. See Archibong ¶ 220. 
causing at least one of the plurality of messages to be presented on the second user device as overlays on the presentation of the second media content item on the second user device.
 “Social networking system 160 may determine what chat message to display in chat area 2310 on TV 830 using preferences from user 101 (e.g., user 101 indicates only to display chat messages of friend, friends of friends, chat messages according to likes, etc.), connections to user 101 in social graph 300, or any other appropriate method.” Archibong ¶ 223.
Claim 5
Archibong, as combined with DeWeese and Cholkar, teaches the method of claim 4, further comprising:
selecting a subset of the plurality of messages for presentation on the second user device; and
“Because user 101 may not want to view every chat message on TV 830 about the current program being viewed, social networking system 160 may cause only chat messages of friends 101a-e of user 101 to be displayed in chat area 2310 on TV 830.” Archibong ¶ 223.
causing the subset of the plurality of messages to be presented on the second user device as overlays on the presentation of the second media content item on the second user device, wherein the at least one of the plurality of messages corresponds to the subset of the plurality of messages.
“For example, as illustrated in FIG. 23, only the chat message from Friend A of user 101 is displayed in chat area 2310 on TV 830 of user 101.” Archibong ¶ 223.
Claim 6
Archibong, as combined with DeWeese and Cholkar, teaches the method of claim 5, 
wherein the subset of the plurality of messages is selected based on a time at which each of the plurality of messages was received.
“In certain embodiments, messages from friends 101a-e are shown to user 1010 at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed. To accomplish this, certain embodiments time-stamp posts to social networking system 160 with a time that is relative to a particular show. For example, if a friend 101a posts a comment about a particular show fifteen minutes after the beginning of the show, the comment may be time-stamped with a time that indicates it was posted fifteen minutes into the show. Then, if another user 101 is viewing a recorded version of the same show (i.e., a time-delayed version), the friend's comment may appear at the same point in the show (i.e., fifteen minutes after the beginning of the show) for user 101.” Archibong ¶ 116.
Claim 7
Archibong, as combined with DeWeese and Cholkar, teaches the method of claim 2, 
wherein the first media content item is a live-streamed media content item.
“In embodiments where user 101 and friend 101a are both viewing the same live show, social TV dongle 810 may display to user 101 posts by friend 101a about the show immediately after they are posted.” Archibong ¶ 116.
Claims 8–19
Claims 8–13 are directed to a computer system with a memory and processor configured to perform substantially the same computer-implemented method of respective claims 2–7, and likewise with respect to the method encoded upon the computer readable medium of claims 14–19. Claims 8–13 and 14–19 are therefore rejected over the same findings and rationale set forth in corresponding claims 2–7, taken in conjunction with the prior art’s further disclosure of the claimed method being implemented on a conventional computer with a processor and memory programmed with the same instructions. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176